Citation Nr: 0120136	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbosacral spine, currently rated as 20 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded an increased rating, to 20 percent, for 
his service connected degenerative changes of the lumbosacral 
spine.  Increased ratings were denied for his service 
connected epididymitis and bilateral pes planus.  He was also 
denied a total disability rating based on individual 
unemployability.  In June 2000, a notice of disagreement was 
received from the veteran concerning all findings within the 
April 2000 rating decision.  An August 2000 statement of the 
case was afforded him.  These appeals were perfected with the 
November 2000 filing of a VA Form 9.  The veteran 
subsequently withdrew his appeal for increased ratings for 
bilateral pes planus and epididymitis.  

A personal hearing before a member of the Board was afforded 
the veteran in April 2001.  


FINDING OF FACT

The veteran's degenerative changes of the lumbosacral spine 
result in severe limitation of motion of the low back.  



CONCLUSION OF LAW

An increased rating, to 40 percent and no higher, is 
warranted for the veteran's service connected degenerative 
changes of the lumbosacral spine.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 
5003, 5010, 5285-5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks an increased rating for his service 
connected degenerative changes of the lumbosacral spine.  He 
also seeks a total disability rating based on individual 
unemployability.  

A July 1998 VA orthopedic examination was afforded the 
veteran.  He reported constant low back pain, with episodes 
of flare-up occurring 2-3 times per month.  These episodes 
were usually precipitated by bending and lifting.  His pain 
is usually alleviate by rest.  He does not use a brace for 
his back, and he has had no back surgery.  Physical 
examination of his low back revealed no fixed or postural 
deformity, and mild paravertebral muscle spasm.  On range of 
motion testing, he had forward flexion to 72?, extension to 
18?, lateral flexion to 25? bilaterally, and rotation to 30? 
bilaterally.  In determining range of motion, the VA examiner 
stated that he considered such factors as fatigue, pain on 
use, incoordination, and weakness.  X-rays of the lumbosacral 
spine confirmed moderate narrowing of the intervertebral disc 
spaces, with mild hypertrophic spurring.  Moderate 
degenerative changes were also noted.  Otherwise, the 
veteran's lumbosacral spine was without significant 
abnormality.  

In a December 1998 rating decision, the veteran was awarded 
an increased rating, to 50 percent, for bilateral pes planus.  
A compensable rating for his service connected epididymitis 
was denied.  Service connection, with a 10 percent initial 
rating, was awarded for degenerative changes of the 
lumbosacral spine, and service connection was denied for 
bilateral leg problems.  

The veteran filed a claim for a total disability rating based 
on individual unemployability in February 1999.  He was 
afforded an April 2000 VA medical examination.  The examiner 
was not able to review the veteran's claims folder, but did 
review his recent hospitalization records, and the veteran 
also offered an account of his medical history.  Examination 
of the veteran's feet confirmed bilateral pes planus, with 
swelling of the ankles.  He stated that his bilateral foot 
pain is severe, and greatly limits his mobility.  He uses a 
cane for assistance while walking, and uses a wheelchair when 
traveling longer distances.  He has tried special shoes and 
orthopedic inserts, without success.  Examination of the 
lumbosacral spine revealed mild spasm of the paraspinal 
muscles.  Range of motion testing revealed forward flexion to 
70º, extension to 15º, lateral flexion to 25º bilaterally, 
and rotation to 20º bilaterally.  All of these movements 
appeared to be with pain.  Muscle tone and strength was 
within normal limits, and no neurological impairment was 
noted.  The veteran had also been awarded service connection 
for epididymitis, but he currently has no complaints related 
to this disability.  He also had a long history of tobacco 
use, and now carries a diagnosis of emphysema.  He also has 
venous insufficiency of the lower extremities.  Based on the 
veteran's service connected disabilities, the examiner opined 
that the veteran would be unable to maintain a physically 
demanding job, but would be able to perform more sedentary 
work.  However, after also considering his nonservice-
connected disabilities, including emphysema and bilateral 
venous insufficiency of the lower extremities, the examiner 
concluded the veteran would be unable to obtain or maintain 
most forms of employment.  

In an April 2000 rating decision, the veteran was awarded an 
increased rating, to 20 percent, for his service connected 
degenerative changes of the lumbosacral spine.  Increased 
ratings were denied for his service connected epididymitis 
and bilateral pes planus.  He was also denied a total 
disability rating based on individual unemployability.  In 
June 2000, a notice of disagreement was received from the 
veteran concerning all findings within the April 2000 rating 
decision.  An August 2000 statement of the case was afforded 
him.  These appeals were perfected with the November 2000 
filing of a VA Form 9.  The veteran subsequently withdrew his 
appeal for increased ratings for bilateral pes planus and 
epididymitis.  

The veteran testified on his own behalf at a personal hearing 
in April 2001 before a member of the Board.  He stated that 
he can not walk, stand, or sit for long periods of time, due 
to his low back and bilateral leg problems.  He has been 
issued a wheelchair by the local VA medical center due to his 
mobility limitations.  Next, the veteran testified regarding 
his low back pain.  He stated that he has near-constant pain 
across almost his entire range of motion.  This pain and 
limitation of motion adversely affects his daily functioning.  
In determining range of motion, the VA examiner stated that 
he considered such factors as fatigue, pain on use, 
incoordination, and weakness.

Analysis
I. Increased rating - Degenerative changes of the
lumbosacral spine

The veteran seeks an increased rating for his service 
connected degenerative changes of the lumbosacral spine.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that the VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have nevertheless been fulfilled, 
and no prejudice would result to the veteran by adjudication 
of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The RO has, during the pendency 
of this appeal, informed the veteran and his representative 
of the need to submit relevant medical evidence from all 
medical care providers, both VA and private.  Thus, all 
available medical evidence has been obtained, and the VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The numerous 
rating decisions, statement of the case, supplemental 
statements of the case, and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with the VA's 
notification requirements. 

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the present case, the veteran has not 
reported any private treatment for his low back, or otherwise 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to this claim.  He has reported 
receiving VA treatment for his low back disability, and those 
records have been obtained by the VA.  The veteran was 
informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  Finally, the veteran has also been afforded 
several VA orthopedic examination for ratings purposes.  

Overall, the RO has fully developed the claims on appeal, 
having notified the veteran of all evidence need to 
substantiate and complete the claim, and having requested and 
obtained all such evidence made known to it.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  Under these circumstances, there is no reasonable 
possibility that further assistance to the appellant would 
aid in substantiating the claim.  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
These factors must be considered in the adjudication of the 
veteran's increased rating claims.  

Currently, the veteran's service connected low back 
disability is rated as 20 percent disabling under Diagnostic 
Code 5010, for traumatic arthritis.  This code in turn 
utilizes the criteria of Diagnostic Code 5003, for 
degenerative arthritis, which rates the limitation of motion 
of the affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for each 
major joint or group of minor joints involved.  Arthritis of 
two or more major joints, verified by x-ray, with occasional 
incapacitating exacerbations, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2000).  

Because the veteran has limitation of motion of the 
lumbosacral spine, he is rated by analogy under Diagnostic 
Code 5292, for limitation of motion of the lumbosacral spine.  
Slight limitation of motion warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  

On VA examination in July 1998, the veteran had forward 
flexion to 72?, extension to 18?, lateral flexion to 25? 
bilaterally, and rotation to 30? bilaterally.  The veteran 
also reported 2-3 episodes of flare-up of his low back pain 
per month, during which he has further limitation of motion.  
When examined in April 2000, the veteran had forward flexion 
to 70º, extension to 15º, lateral flexion to 25º bilaterally, 
and rotation to 20º bilaterally.  All of these movements 
appeared to be with pain.  

The above findings comport with an overall showing of 
moderate limitation of motion of the lumbar spine.  However, 
the VA examiner commented in April 2000 that, with respect to 
the range of motion findings, the veteran appeared to 
experience pain with motion.  Additionally, the veteran 
reported in July 1998 that he has 2-3 episodic flare-ups per 
month of his low back pain, usually following use.  As such, 
especially because his examinations presumably were not 
conducted during such a flare-up, the Board finds that the 
veteran likely experiences additional functional loss during 
flare-ups beyond that which is objectively shown.  Although 
the record does not clearly indicate the extent of the 
additional functional loss, the Board finds that, with 
resolution of all reasonable doubt in the veteran's favor, it 
is at least as likely as not that these findings are 
consistent with a showing that the veteran's low back 
disability results in overall functional loss comparable to 
severe limitation of motion of the lumbar spine.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 4.7 (2000); see also 
DeLuca, supra.  Because the veteran's degenerative changes of 
the lumbosacral spine results in severe limitation of motion, 
a 40 percent disability rating is warranted.  A 40 percent 
rating represents the maximum schedular rating available 
under Diagnostic Code 5292.  

The Board has considered whether evaluation under any other 
diagnostic code could result in an evaluation greater than 40 
percent.  In the absence of evidence of, or disability 
comparable to, a fractured vertebra (Diagnostic Code 5285), 
ankylosis of the lumbosacral spine (Diagnostic Code 5286), or 
intervertebral disc syndrome (Diagnostic Code 5293), however, 
there is no basis for evaluation under any other potentially 
applicable diagnostic code providing for a higher evaluation.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's degenerative arthritis of the 
lumbosacral spine has itself required no periods of 
hospitalization since his service separation, and is not 
shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
low back disability is unusual, or causes marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, an increased rating, to 40 percent and no 
higher, is warranted for the veteran's degenerative changes 
of the lumbosacral spine.  


ORDER

An increased rating of 40 percent is awarded for the 
veteran's service connected degenerative changes of the 
lumbosacral spine, subject to the controlling laws and 
regulations governing monetary disbursements.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks a total disability rating based on 
individual unemployability.  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2000).  

At the time this appeal was presented to the Board, the 
veteran did not did not meet the basic requirements of 
38 C.F.R. § 4.16(a); however, due to the Board's award of an 
increased rating of 40 percent for his degenerative changes 
of the lumbosacral, he now has at least one disability rated 
at 40 percent or more, and sufficient additional service 
connected disabilities to bring his combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  Thus, the 
issue of entitlement to a total disability rating based on 
individual unemployability must be remanded to the RO for 
reconsideration in light of the Board's decision above.  See 
Bernard v. Brown, 4 Vet. App. 384 (2000).  

Next, the veteran was afforded a VA medical examination in 
April 2000 in order to determine his employability in light 
of his service connected disabilities; however, the VA 
examiner was not afforded the opportunity to review the 
veteran's claims folder, including his complete medical 
record, and was thus unable to examine the veteran in light 
of his history.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where, as is the 
case here, the evidentiary record before the Board is 
inadequate, a remand is required.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Next, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the changes in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In particular, the VA must provide a medical 
examination or obtain a medical opinion when such development 
is necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Thus, in light of the above, this claim must be remanded for 
the following additional development:  

1.  The RO must ensure that all pertinent 
records of treatment, both private and 
VA, are associated with the claims 
folder.

2.  The veteran should be afforded VA 
medical examinations to evaluate his 
service-connected disabilities and their 
impact upon his employability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, as determined by the 
examiner, should be accomplished.  The 
examiner should examine the veteran's 
disabilities, both service-connected and 
nonservice-connected, and the impairments 
resulting therefrom, and address the 
following questions: 

a.  Is the veteran currently able to 
obtain and maintain gainful employment?  

b.  If not, is it as likely as not the 
veteran's unemployability is due solely 
to his service-connected disabilities?  

The medical basis for all opinions 
expressed should be indicated.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



